775 So.2d 372 (2000)
UNITED AUTOMOBILE INSURANCE COMPANY, Appellant,
v.
Benita E. PADRON, et al., Appellees.
No. 3D99-2644.
District Court of Appeal of Florida, Third District.
November 22, 2000.
*373 Perez, Goran & Rodriguez and Luis N. Perez, Coral Gables, for appellant.
Laurie S. Moss, Davie, and Diane H. Tutt, Plantation, for appellees.
Before GODERICH and SORONDO, JJ., and NESBITT, Senior Judge.
PER CURIAM.
Because the appellant has failed to demonstrate that the trial court abused its discretion by determining the lodestar amount of attorneys' fees or by applying a 1.5 contingency risk multiplier, we affirm the award of attorneys' fees. See Centex-Rooney Constr. Co. v. Martin County, 725 So.2d 1255 (Fla. 4th DCA 1999).
Affirmed.